Exhibit 11 – Statement re: Computation of Per Share Earnings The following represent the computation of per share earnings for the sixmonths ended February 29, 2008 : Weighted average number of shares outstanding as at February 29, 2008(*) 2,770,000 Accumulated losses from inception to February 29, 2008 $ 59,718 Loss per share $ (0.01 ) (*) This represents the weighted average number of shares outstanding for the six month period ended February 29, 2008 . There have been no shares issued since February 29, 2008 and no stock options are outstanding since inception and the period subsequent to February 29,
